Chief Justice Lee,
delivering the opinion of the Court, ruled as follows :
A suit cannot be sustained on this contract in the name of Archer and others, for they are not parties to it. That the owners of the barque might bring an action on this contract, in the name of Cobb, is not denied; but to say that the principals can sustain a suit on a written contract entered into by their agent, in which the names of those principals do not appear, is going beyond the law. The annexing to Capt. Cobb’s name the words, st Master of the barque Elizabeth Archer,” does not alter the case, and must be treated merely as a description of his office, and designation of the person. By no *48means can it be so construed as to make Archer and others parties to this contract.
Mr. Montgomery for plaintiff.
Mr. Bates and Mr. Burbank for defendants.
Under the ruling of the court, the plaintiff’s counsel submitted to a non-suit.